Published Order Revoking Conditional License to Practice Law
Adam J. Speraw (“Respondent”) was conditionally admitted to the Indiana Bar on October 19, 2010, pursuant to an agreement with the State Board of Law Examiners (“Board”). The agreement required, among other things, that Respondent refrain from having any alcohol-related incidents and report to the Board quarterly on his compliance with the agreement.
On July 4, 2012, Respondent crashed when driving while intoxicated, which constituted a violation of the conditions of his agreement and the basis for his subsequent plea of guilty to reckless driving. Respondent also violated the agreement by failing to report the incident as required. Eventually, a panel of the Board held an evidentiary hearing after which it made findings concerning these violations.
Pursuant to Indiana Admission and Discipline Rule 12, section 10, the Board then certified the findings and filed a petition recommending that Respondent’s conditional admission be revoked and that he not even be eligible for readmission for eighteen months. Respondent filed a response opposing that petition.
Having considered the parties’ submissions, the Court GRANTS the Board’s petition. The license of Adam J. Speraw to practice law in Indiana should be, and hereby is, REVOKED, effective immediately. Further, Mr. Speraw shall not even be eligible for readmission to the Bar of Indiana for eighteen months after the date of this order.
All Justices concur.